Per Curiam.
The plaintiffs motion to dismiss the defendants’ appeal was argued before this court on November 7, 1958. It appears from the record that said appeal was taken from an order of the circuit court for Waukesha county-entered January 3, 1958, which order denied the defendants’ motion for summary judgment; and that on the same day default judgment was entered in favor of the plaintiff and against the defendants in the sum of $7,204.19 together with costs and disbursements. No appeal has been taken from said judgment although notice of the entry thereof was served upon the defendant Agnes Grant on January 4, 1958, and upon the defendant Roy Grant, Jr., on January 6, 1958, by means of substituted service upon his wife, Agnes Grant.
Upon the authority of Miller v. Associated Contractors (1958), 3 Wis. (2d) 331, 88 N. W. (2d) 672, we hold the present appeal from said order to be moot. This is because *618the aforesaid judgment is res ad judicata as to any issue which might be raised in the appeal from the order denying the defendants’ motion for summary judgment. Therefore, the appeal is dismissed upon its merits without costs.
Beown, J., took no part.